Name: 2002/775/EC: Council Decision of 30 September 2002 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe;  parliament
 Date Published: 2002-10-04

 Avis juridique important|32002D07752002/775/EC: Council Decision of 30 September 2002 appointing a German alternate member of the Committee of the Regions Official Journal L 267 , 04/10/2002 P. 0029 - 0029Council Decisionof 30 September 2002appointing a German alternate member of the Committee of the Regions(2002/775/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas the seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Ms MORSBLECH, of which the Council was notified on 5 September 2002,Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Dieter SCHIFFMANN is hereby appointed an alternate member of the Committee of the Regions in place of Ms MORSBLECH for the remainder of her term of office, which expires on 25 January 2006.Done at Brussels, 30 September 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 24, 26.1.2002, p. 38.